    Case 15-12119   Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35   Desc Main
                               Document     Page 1 of 25


                     UNITED STATES BANKRUPTCY COURT
                                 FOR THE
                       DISTRICT OF MASSACHUSETTS



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
SAVVAS V. GIANASMIDIS,                              Chapter 11
      Debtor                                        Case No. 15-12119-JNF

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                                 MEMORANDUM

I. INTRODUCTION

        The matter before the Court is the "Motion for Payment of Outstanding

Interest Pursuant to Judge Young’s Order Dated August 3, 2018" (the “Motion for

Pendency Interest”) filed by Stephen J. Kuzma, Russo & Minchoff, and India L.

Minchoff (the “Lawyer Creditors”). Through their motion, the Lawyer Creditors

seek $155,749.54 in postpetition interest at the rate of 12 percent under Mass. Gen.

Laws ch. 231 § 6C, the interest rate applicable to judgments in contract actions, on

their claim from the commencement of the case to August 16, 2017 [sic], the date they

state this Court confirmed the Third Amended Chapter 11 Plan of Reorganization

filed by Savvas V. Gianasmidis, (the “Debtor” or “Gianasmidis”).1 The Debtor filed




1The Debtor’s plan was confirmed on July 17, 2017. The effective date was August
17, 2017.
                                          1
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                               Document     Page 2 of 25


an Opposition to the Motion for Pendency Interest in which he acknowledged the

Lawyer Creditors’ entitlement to pendency interest, but contested the amount and

the rate of interest on the claim. He argues that the rate of pendency interest to be

applied to the Lawyer Creditors’ claim should be the federal judgment rate, not the

state statutory rate of interest on judgments.

      The issue presented is the rate and concomitant amount of interest the Lawyer

Creditors should be paid in “pendency interest.” In other words, this Court must

determine the interest rate applicable to the Lawyer Creditors’ allowed secured claim

during this Chapter 11 case between the petition date and the effective date of the

Debtor’s plan of reorganization. The issue is complicated due to a number of

circumstances, including 1) the vacatur by the Massachusetts Appeals Court of the

Lawyer Creditors’ judgment during the pendency of the Chapter 11 case, see Russo

& Minchoff v. Gianasmidis, 89 Mass. App. Ct. 1130, 54 N.E.3d 608, 2016 WL 3524796

(Mass. App. Ct. 2016), review denied, 475 Mass. 1104 (2016); 2) the delay in arbitrating

the Lawyer Creditors’ claim for legal fees owing to Gianasmidis’s state court appeal

of the Lawyer Creditors’ prepetition judgment, and ensuing litigation over whether

the fee dispute should be arbitrated; 3) the arbitration award which was issued

during the pendency of this Chapter 11 case in which the arbitrators expressly denied

the Lawyer Creditors’ request for preaward interest; and 4) Judge Young’s decision

affirming in part and reversing in part this Court bench ruling, dated July 12, 2017,

and remanding for determining the amount of pendency interest to which the



                                           2
 Case 15-12119      Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35   Desc Main
                               Document     Page 3 of 25


Lawyer Creditors are entitled. See In re Gianasmidis, 318 F. Supp.3d 442 (D. Mass.

2018).

         The Court held a hearing on the contested matter on February 5, 2019 and

directed counsel to file post-hearing briefs. Neither party requested an evidentiary

hearing and the facts necessary to decide this contested matter are not in material

dispute. The Court now makes the following findings of fact and conclusions of law

in accordance with Fed. R. Bankr. P. 7052.

II. PROCEDURAL BACKGROUND AND FACTS

   A. Factual Background and State Court Proceedings

   The following undisputed facts appear from the record of proceedings in this case,

as well as from the findings of the Massachusetts Appeals Court in an appeal

involving the Debtor and the Lawyer Creditors.          See Russo & Minchoff v.

Gianasmidis, 2016 WL 3524796 at *1-2. The Lawyer Creditors entered into two

written contingency fee agreements, the first in 2009 and the second in 2011, for the

provision of legal services to represent Gianasmidis in a lawsuit he commenced

against Katini Palangas (“Palangas”), whom the Debtor alleged had received

improper transfers of numerous real properties. The fee agreements provided for a

contingency fee of 33 percent and 40 percent, respectively, based on the amount of

recovery. Both fee agreements had dispute resolution clauses that provided that any

dispute must be “resolved exclusively through arbitration.” In addition, the parties

waived a jury trial and agreed that the arbitrators’ award would be “final, binding



                                          3
 Case 15-12119      Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35     Desc Main
                               Document     Page 4 of 25


and conclusive” on the parties. Neither fee agreement contained any provision for

the accrual or payment of interest on any unpaid fees.

   The action in which the Lawyer Creditors represented Gianasmidis was tried and

a judgment was entered in favor of Gianasmidis in the sum of $1,375,001.00.

Gianasmidis also recovered two properties on Farqhuar Street in Roslindale,

Massachusetts. Because Palangas could not pay the judgment, the parties entered

into a settlement agreement which provided for the transfer of numerous real estate

assets to Gianasmidis.

   Following execution of the settlement agreement, a fee dispute arose over the

amount of the contingency fees that was due. The Lawyer Creditors filed an action

in Suffolk Superior Court against Gianasmidis for breach of the fee agreements, to

collect fees, and for injunctive relief for the purpose of restraining Gianasmidis from

transferring assets. The Lawyer Creditors also filed ex parte motions for real estate

attachments on the Debtor’s property. The state court authorized the attachments in

the sum of $800,000.00 in 2014 and the Lawyer Creditors properly recorded the

attachments in the registry of deeds. The Lawyer Creditors also recorded notices of

their attorney’s liens.

   Gianasmidis failed to answer their complaint and the Lawyer Creditors moved

for a default. Gianasmidis then filed a motion to set aside the default and to compel

arbitration, as well as a petition for arbitration with the Massachusetts Bar

Association. The Lawyer Creditors opposed both motions, although, according to

the Appeals Court, the Lawyer Creditors initially agreed to arbitration with the

                                          4
 Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document     Page 5 of 25


Massachusetts Bar Association Legal Fee Arbitration Board (“LFAB”), which

assigned an arbitrator. See 2016 WL 3524796 at *2 n.4. The Superior Court, after a

hearing, denied the motion to compel arbitration. It also denied Gianasmidis’s

motion to remove the default and scheduled a hearing on an assessment of damages.

The Lawyer Creditors requested that the arbitration proceeding be dismissed, but the

arbitrator denied the request. The LFAB scheduled the arbitration and, in response,

the Lawyer Creditors filed a motion to enjoin the arbitration, which motion the

Superior Court granted.     Gianasmidis then moved for reconsideration, but the

Superior Court refused to reconsider its ruling and, after an evidentiary hearing on

the assessment of damages, entered judgment for the Lawyer Creditors against

Gianasmidis in the sum of $1,527,931.30.

      Gianasmidis filed a notice of appeal, which the Lawyer Creditors moved to

dismiss. After declining to dismiss the appeal, the Massachusetts Appeals Court

considered the trial judge’s implicit determination that Gianasmidis had waived

arbitration. It rejected the Lawyer Creditors’ argument that Gianasmidis had waived

his right to arbitrate by defaulting and failing to timely seek an order compelling

arbitration, reasoning that, despite the delay caused by Gianasmidis’s failure to

answer the complaint, the action had not proceeded to discovery and trial was not

imminent. In light of the strong public policy in favor of the arbitration of disputes,

it reversed the denial of the motion to compel arbitration as an abuse of discretion

and reversed the Superior Court’s judgment against Gianasmidis.



                                           5
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                               Document     Page 6 of 25


   B. Bankruptcy Court Proceedings

   The Debtor filed a Chapter 13 petition on May 28, 2015. He moved to convert his

Chapter 13 case to a case under Chapter 11. The Court granted his motion and his

Chapter 13 case was converted to Chapter 11 on July 2, 2015. The Debtor is in the

real estate business and manages rental properties.         There has been extensive

litigation between the Lawyer Creditors and the Debtor throughout the bankruptcy

case, and an understanding of the reasons for Debtor’s delay in obtaining

confirmation of a plan of reorganization are relevant to the issue of the rate and

amount of pendency interest.

   At the outset, the Lawyer Creditors moved to dismiss the Chapter 13 case on the

ground that he did not satisfy the debt limitations for eligibility for Chapter 13 relief

or, in the alternative, for relief from the automatic stay imposed by 11 U.S.C. § 362(a).

After a hearing, the Court determined that the Debtor was not eligible for Chapter 13

relief, and afforded him an opportunity to convert his Chapter 13 case to one under

Chapter 11. The Court also ruled that the Lawyer Creditors did not establish cause

for relief from the automatic stay. As noted above, the Debtor filed a motion to

convert his case to Chapter 11 which the Court granted.

      The Debtor employed special counsel to pursue the appeal between the Debtor

and the Lawyer Creditors in the Appeals Court. The Lawyer Creditors opposed the

relief sought by the Debtor and requested sanctions against the Debtor’s attorneys

for filing pleadings in the Appeals Court. The Court granted the Debtor’s motion for

summary judgment with respect to the sanctions motion because the Lawyer

                                           6
 Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35    Desc Main
                              Document     Page 7 of 25


Creditors failed to comply with the procedural requirements of Fed. R. Bankr. P.

9011.

   The Lawyer Creditors filed a Motion to Convert the Debtor’s Chapter 11 Case to

Chapter 7 on December 15, 2015. They argued in their motion that the Debtor had

failed to fulfill his obligations as a debtor-in-possession and that he had failed to

propose a plan of reorganization within a reasonable time. The Debtor opposed the

motion to convert to Chapter 7, arguing that there was no cause for conversion and

that he was making progress toward obtaining confirmation of a viable plan of

reorganization. The Court held an initial hearing on the motion to convert, entered

preliminary orders requiring the Debtor to file a plan and a disclosure statement by

February 8, 2016, and scheduled the motion for an evidentiary hearing. The Court

also established a deadline for the Debtor to object to the Lawyer Creditors’ proofs

of claim. The evidentiary hearing did not go forward, however, and the Court

continued the motion to convert generally.

   The Lawyer Creditors filed three proofs of claim: 1) Attorney Stephen J. Kuzma

filed Claim # 9 in the amount of $1,528,935.97 as a secured claim; 2) the Law Office

of Russo & Minchoff filed Claim #10 in the same amount as a secured claim; and 3)

India Minchoff, Esq. filed Claim #11, again in the same amount as a secured claim.

In the aggregate, the Lawyer Creditors’ proofs of claim totaled approximately $4.5

million and were filed as secured claims due to the recorded notices of liens on the




                                         7
    Case 15-12119    Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                                Document     Page 8 of 25


Debtor’s real properties, see Mass. Gen. Laws ch. 221, § 50,2 as well as the real estate

attachments.

         The Debtor objected to the three proofs of claim, asserting, among other things,

that the three claims were duplicative and excessive, and secured only to the extent

of $800,000.00. The Court deemed the objections to claims to be contested matters

and issued a scheduling order. The Lawyer Creditors filed a motion for summary

judgment with respect to the allowance of their claims and a motion to stay discovery

which the Debtor opposed. The Lawyer Creditors also sought to strike the Debtor’s

statement of disputed facts and requested this Court to abstain from litigating the

claims objection because their claims were based on state law. In an order dated June

3, 2016, this Court stayed further proceedings on the Debtor’s objection to the Lawyer

Creditors’ claims, the motion for summary judgment, and the motion to abstain

pending a decision by the Massachusetts Appeals Court.



2   Section 50 provides:

         From the authorized commencement of an action, counterclaim or other
         proceeding in any court, or appearance in any proceeding before any state or
         federal department, board or commission, the attorney who appears for a
         client in such proceeding shall have a lien for his reasonable fees and expenses
         upon his client's cause of action, counterclaim or claim, upon the judgment,
         decree or other order in his client's favor entered or made in such proceeding,
         and upon the proceeds derived therefrom. Upon request of the client or of the
         attorney, the court in which the proceeding is pending or, if the proceeding is
         not pending in a court, the superior court, may determine and enforce the lien;
         provided, that the provisions of this sentence shall not apply to any case where
         the method of the determination of attorneys' fees is otherwise expressly
         provided by statute.

Mass. Gen. Laws ch. 221, § 50.
                                             8
 Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35    Desc Main
                              Document     Page 9 of 25


   During the pretrial period of claims litigation, the Debtor, with Court

authorization after notice and the opportunity for objections and higher offers, sold

property in Roslindale and in Chelsea, Massachusetts and filed a plan of

reorganization and disclosure statement. The United States trustee filed a limited

objection to approval of the disclosure statement, as did several other secured

creditors. Upon consideration of the objections, the Court ordered the Debtor to file

an amended plan and disclosure statement. The Lawyer Creditors filed a motion for

temporary allowance of their claims for plan voting purposes. They also filed an

objection to confirmation of the Debtor’s amended plan.

   On June 13, 2016, the Lawyer Creditors filed a “Motion for Allowance of

Postpetition Interest (and Valuation of Collateral to the Extent Applicable) under

Section 506(b) of the Bankruptcy Code” (the “Interest Motion”). On June 28, 2016,

the parties notified this Court of the decision of the Massachusetts Appeals Court as

noted above. On July 8, 2016, the Debtor filed an objection to the Interest Motion.

The Court conducted a status conference on August 17, 2016 at which the Lawyer

Creditors stated their intent to seek review of the Appeals Court decision by the

Massachusetts Supreme Judicial Court (“SJC”). The Court directed them to file a

status report when the SJC issued its ruling. The SJC, however, declined further

review.

   The Debtor, on September 19, 2016, filed a motion to compel arbitration of the

Lawyer Creditors’ claims. The Lawyer Creditors opposed the motion. The Debtor

filed a motion to strike their opposition, and the Lawyer Creditors opposed that

                                         9
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 10 of 25


motion. After a hearing, this Court took the matters under advisement. While those

matters were pending, Attorney Minchoff filed a motion alleging that a private

investigator employed by the Debtor, or his special counsel, harassed her. Special

counsel objected, and the Court, after a hearing, entered an order ruling that it had

no jurisdiction over that dispute and indicating that its ruling was without prejudice

to Attorney Minchoff’s pursuit of her claims in state court.

      This Court granted the Debtor’s motion to compel arbitration, ruling that the

parties were required to arbitrate their dispute based upon the plain language of the

fee agreements. Thereafter, the parties arbitrated their dispute before three LFAB

arbitrators. By notice dated January 24, 2017, the Lawyer Creditors and the Debtor

reported to this Court that the Lawyer Creditors received an arbitration award on

January 20, 2017 in the sum of $695,024.26 for their fees, and that, after deducting the

sum of $48,269 which had been paid by the Debtor, $646,755.00 remained unpaid.

The arbitrators’ award made no provision for the payment of interest.

      The Lawyer Creditors objected to further amendments to the disclosure

statement and plan of reorganization proposed by the Debtor, and also moved for

payment of the net proceeds of the Debtor’s sale of real estate located at 4412

Washington Street in Roslindale in partial satisfaction of their claims.    The Debtor

and the Lawyer Creditors resolved these disputes, and the Debtor subsequently filed

a Third Amended Disclosure Statement and Third Amended Plan of Reorganization.

      In the meantime, the Lawyer Creditors amended the Interest Motion, seeking

12 percent preaward interest on their claims from the date of the filing of their

                                          10
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 11 of 25


complaint in the Superior Court, which, if allowed, would result in the payment of

interest in the sum of $278,104.65. They also sought post-award interest at the rate of

12 percent in the sum of $36,994.38. The Lawyer Creditors maintained that their

claims were based on state law, that the Debtor engaged in tactical delays to avoid

his contractual obligations to pay their fees, and that the equities warranted

application of the state law judgment rate of interest. They asserted the Debtor would

receive a windfall if their claims did not accrue interest at the state law rate. The

Debtor objected to the amended motion, arguing that 1) the Lawyer Creditors were

not entitled to preaward interest because the arbitrators did not award interest; 2) the

Lawyer Creditors were not entitled to post-award interest because the fee agreement

did not provide for interest; and 3) even if interest were allowable, the Court should

exercise its discretion to deny it because the Lawyer Creditors were responsible for

the significant delays in resolving their claims.

      On July 12, 2017, the Court conducted a confirmation hearing on the Debtor’s

Third Amended Chapter 11 Plan of Reorganization. The Lawyer Creditors and other

secured creditors reported on the record that objections to confirmation had been

resolved. The Court confirmed the Debtor’s plan on July 17, 2017. On July 19, 2019,

the Debtor filed a "Notice of (A) Entry of Order of Confirmation; (B) Effective Date;

and (C) Deadlines for Filing Administrative Expense Claims, Professional Fee Claims

and Rejection Claims" in which it set forth August 17, 2019 as the effective date of the

Third Amended Plan of Reorganization.



                                           11
 Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35     Desc Main
                             Document      Page 12 of 25


      The parties agree that the Debtor paid the Lawyer Creditors the sum of

$599,491.50 on May 24, 2017, and, on October 6, 2017, he paid them another

$47,598.28, plus $338.78 in post-confirmation interest.

      After a hearing on the Lawyer Creditors’ amended Interest Motion, this Court

allowed the Lawyer Creditors’ motion in part and denied it in part on the record.

This Court determined that the arbitrators’ failure to include interest on the award

did not preclude the assessment of interest as the LFAB rules provide that an

arbitrator only decides the amount of the fee.      This Court rejected the Lawyer

Creditors’ argument that the state law judgment rate of interest applied to their

secured claim because their judgment had been vacated. Instead, the Court applied

the federal judgment rate of interest from the date of the arbitration award. The

Lawyer Creditors appealed this Court’s order to the district court.

   C. The District Court Appeal

   In his opinion dated August 3, 2018, Judge Young affirmed one aspect of this

Court’s decision, namely, that the Lawyer Creditors were not entitled to prepetition

interest. See In re Gianasmidis, 318 F. Supp.3d at 449-50. Judge Young reversed and

remanded with respect to two other rulings. He determined that this Court erred in

deciding that pendency interest ran from the date of the postpetition arbitration

award, ruling instead that the Lawyer Creditors were entitled to postpetition interest

on their secured claim from the date of the commencement of the Debtor’s




                                          12
    Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35     Desc Main
                                Document      Page 13 of 25


bankruptcy petition.3 He remanded for a recalculation of pendency interest from the

petition date.      Secondly, Judge Young remanded for reconsideration of the

appropriate rate of pendency interest. Reviewing the provisions of § 506(b), and

authority in the First Circuit and elsewhere, he noted that the rate of pendency

interest is within the limited discretion of the court, and that Massachusetts law,

Mass. Gen. Laws ch. 231, § 6C4 “automatically attaches to arbitration awards - - even



3   He stated:

         [A]lthough Gianasmidis objected to the Lawyer Creditors’ claim of
         proof and the claim was therefore not “determined” at the time of the
         petition, the claim, once determined, is not to be treated any differently
         than it would be were it determined at the time the petition was filed.
         To treat section 506(b) motions for pendency interest as accruing from
         the time the claim is determined would violate the spirit of section
         502(e)(2) by disadvantaging claims that were not determined at the time
         the bankruptcy petition was filed. Thus, the plain meaning of section
         506(b) mandates that an over-secured creditor’s claim shall be allowed
         interest from the date of the petition (provided of course that the
         creditor is over-secured at the time of the petition).

In re Gianasmidis, 318 F. Supp.3d at 45.

4   Section 6C provides:

         In all actions based on contractual obligations, upon a verdict, finding
         or order for judgment for pecuniary damages, interest shall be added
         by the clerk of the court to the amount of damages, at the contract rate,
         if established, or at the rate of twelve per cent per annum from the date
         of the breach or demand. If the date of the breach or demand is not
         established, interest shall be added by the clerk of the court, at such
         contractual rate, or at the rate of twelve per cent per annum from the
         date of the commencement of the action, provided, however, that in all
         actions based on contractual obligations, upon a verdict, finding or
         order for judgment against the commonwealth for pecuniary damages,
         interest shall be added by the clerk of the court to the amount of
         damages, at the contract rate, if established, or at a rate calculated
                                            13
 Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                             Document      Page 14 of 25


when the award is silent on the issue.” Id. at 454 (emphasis in original). Thus, he

ruled that the Lawyer Creditors’ claim under § 506(b) is “presumptively determined

by the applicable nonbankruptcy law under which the agreement was made, but it

is still subject to the Bankruptcy Court’s ‘limited discretion.’” Id. at 455. He ruled

that this Court did not adequately explain its reasoning for applying the federal

judgment rate of interest as opposed to the Massachusetts statutory rate of interest

on judgments, and remanded for further consideration of the rate of pendency

interest to be applied to the Lawyer Creditors’ secured claim.

III. ARGUMENTS OF THE PARTIES

      In their post-hearing filing, the Lawyers Creditors argue that the

Massachusetts Attorney’s Lien statute, Mass. Gen. Laws ch. 221, § 50, gave them an

inchoate lien which became choate when judgment entered.             Citing Zabin v.

Picciotto, 73 Mass. App. Ct. 141, 896, N.E.2d 937 (Mass. App. Ct. 2008), they argue

that they are entitled to an award of prejudgment interest at the rate of 12 percent

from the date of breach or demand, or the commencement of an action. The Lawyer

Creditors submit that the Appeals Court in Zabin limited and distinguished its prior

decision in Craft v. Kane, 65 Mass. App. Ct. 322, 839 N.E.2d 854 (Mass. App. Ct. 2005),

prior to its decision in Gianasmidis’s appeal.



      pursuant to the provisions of section six I from the date of the breach or
      demand. If the date of the breach or demand is not established, such
      interest shall be added by the clerk of the court from the date of the
      commencement of the action.

Mass. Gen. Laws ch. 231, 6C.
                                          14
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 15 of 25


      The Debtor objects to the Motion for Pendency Interest, specifically the rate of

pendency interest to be applied to the Lawyers Creditors’ claims. He points out that

the arbitrators specifically denied the Lawyers Creditors’ claim for preaward interest.

He concedes, however, that Judge Young found that the Lawyer Creditors were

entitled to pre-arbitration award interest on their claims under § 506(b). The Debtor

further argues that because Massachusetts law prohibits courts from awarding

interest when an arbitration award does not provide for it, and there is no contractual

basis for preaward interest, the federal judgment rate of interest, not the 12 percent

state law judgment rate, should apply as it more closely matches current market rates

and furthers the objectives of the fresh start, citing Wasserman v. City of Cambridge,

151 B.R. 4, 5-6 (D. Mass. 2993) (holding that the federal judgment rate established at

8.155%, rather than the statutory rate of 16%, had to be applied for postpetition

interest on tax claim). The Debtor also argues in his supplemental brief that the

attorney’s lien statute does not provide a basis to award interest, citing Craft v. Kane,

65 Mass. App. Ct. 322 (2005). He contends that the Appeals Court in that case found

that the attorney asserting a lien was not entitled to an award of interest until the

amount of the claim was determined, reasoning that the attorney was not deprived

of his money until the amount of the claim was established. Id. at 859.

IV. DISCUSSION

      A. Applicable Law

      As noted by the panel in Wells Fargo Bank, N.A. v. Beltway One. Dev. Gp.,

LLC (In re Beltway One Dev. Gp., LLC), 547 B.R. 819 (B.A.P. 9th Cir. 2016),

                                           15
    Case 15-12119    Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35         Desc Main
                                Document      Page 16 of 25


        [t]hree categories of interest exist in bankruptcy cases: (1) interest
        accrued prior to the filing of the bankruptcy petition (prepetition
        interest); (2) interest accrued after the filing of a petition but prior to the
        effective date of a reorganization plan (pendency interest); and (3)
        interest to accrue under the terms of a reorganization plan (plan
        interest).

In re Beltway One Dev. Grp., LLC, 547 B.R. at 826 (citing Key Bank Nat’l Ass’n v.

Milham (In re Milham), 141 F.3d 420, 423 (2d Cir.1998), cert. denied, 525 U.S. 872

(1988)). The category of interest that this Court must determine is pendency interest.5

        The general rule is that interest stops accruing on prepetition claims at the

commencement of the bankruptcy case. See 11 U.S.C. § 502(b). Oversecured creditors

are entitled to recover postpetition interest on their secured claims before plan

confirmation. Id. § 506(b). The entitlement to postpetition, pre-confirmation interest,

commonly known as “pendency interest,” see In re Bernbaum, 404 B.R. 39, 42 (Bankr.

D. Mass. 2009), applies to secured creditors regardless of whether their lien arises

consensually or by operation of law. U.S. v. Ron Pair Enterprises, Inc., 489 U.S. 235,

241 (1989). The Supreme Court has recognized that § 506(b) mandates that in a

reorganization case an oversecured creditor has an unqualified right to pre-

confirmation interest on its secured claim, including mortgage arrears paid under a



5 Pendency period includes interest from the petition date to the date of plan
confirmation, as opposed to the “effective date,” unless the plan specifically provides
an effective date. See Countrywide Home Loans, Inc. v. Hoopai (In re Hoopai), 581
F.3d 1090, 1099–1101 (9th Cir. 2009). Additionally, as noted by the court in Beltway,
“[a]ny accumulated pendency interest determined under § 506(b) is added to the
allowed claim of an oversecured creditor and then paid pursuant to the terms of the
confirmed plan with plan interest determined under § 1129(b)(2)(A)(i)(II). 547 B.R.
at 826 (citing 4 Collier on Bankruptcy ¶ 506.04[2] (Alan N. Resnick & Henry J. Sommer
eds., 16th ed. 2016)).
                                              16
    Case 15-12119   Doc 663     Filed 04/16/19 Entered 04/16/19 16:14:35          Desc Main
                                Document      Page 17 of 25


Chapter 13 plan, even if a mortgage is silent on the subject of interest and state law

would not have required payment of interest. Rake v. Wade, 508 U.S. 464 (1993). The

Supreme Court, however, has not addressed the appropriate rate for pendency

interest in Chapter 11 cases.6 See In re Beltway Dev. Gp., LLC, 547 B.R. at 826. The

rate of pendency interest to which a secured creditor is entitled is not set forth in §

506(b) or any provision of Chapter 11.

        There is no consensus in the courts on the appropriate rate of pendency

interest. Where there is a contract rate, most courts have awarded pendency interest

at the rate specified in the contract. See, e.g., In re S. Cellular Invs., Inc., 427 B.R. 44, 77

(Bankr. E.D. Pa. 2010) (noting that during postpetition period, most courts will award

interest to an oversecured creditor at the contract rate); In re Sundale, Ltd., 410 B.R.

101, 105 (Bankr. S.D. Fla. 2009) (enforcing oversecured creditor’s contractual default

interest rate). Other courts, in determining the rate of pendency interest, presume

the contract rate applies, but that it is subject to rebuttal or a “cap.” See Matter of

Terry Ltd. Partnership, 27 F.3d 241, 243 (7th Cir. 1994), cert. denied, 513 U.S. 948 (1994);

In re Courtland Estates Corp., 144 B.R. 5, 9 (Bankr. D. Mass. 1992). See also Urban




6The Supreme Court has addressed the issue of post-confirmation interest to be paid
on allowed secured claims through Chapter 13 plans. In Till v. SCS Credit Corp., 541
U.S. 465 (2004), the Supreme Court directed that the post-confirmation interest rate
for a restructured secured loan under a Chapter 13 reorganization plan should be
based on an “efficient market” rate, and, if no such market rate exists, courts should
use a formula approach by obtaining the prime rate and adjusting it for the risk of
non-payment. 541 U.S. at 479-80. Courts have used the Till approach in Chapter 11
cases. See, e.g., Interim Capital, LLC v. Hank’s Dock, Inc. (In re Seaspan Dev. Corp.),
No. 04-21339, 04-21340, 2:05-CV-315, 2006 WL 2672298 (E. D. Tenn. Sept. 18, 2006).
                                              17
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 18 of 25


Communicators PCS Ltd. P’ship v. Gabriel Capital, L.P., 394 B.R. 395, 338 (S.D.N.Y.

2008) (“[t]he great majority of courts to have considered the issue since Ron Pair have

concluded that post-petition interest should be computed at the rate provided in the

agreement, or other applicable law, under which the claim arose—the so-called

‘contract rate’ of interest.”); In re Beltway Dev. Gp., LLC, , 547 B.R. at 830 (“the

presumption of the contractual default rate applies only to those oversecured

creditors whose claims to the higher interest rate are enforceable under

nonbankruptcy law”).

      Absent a contract rate, courts look to applicable nonbankruptcy law, including

state law, to determine if it supplies an appropriate rate. See Empresas Inabon, Inc v.

Gotay (In re Empresas Inabon, Inc., 358 B.R. 487, 526 (Bankr. D.P.R. 2006). Several

courts have ruled that pendency interest on secured claims should be calculated at

the prevailing market rate for similar loans. See, e.g., Cardinal Fed. Savs. & Loan

Ass’n (In re Colegrove), 771 F.2d 119, 122-23 (6th Cir. 1985) (Chapter 13 case).

      Judge Young in his opinion made the observation that the law on the issue

surrounding the rate of pendency interest is unsettled. 318 F. Supp.3d at 453. He

also noted that the First Circuit has stated that the appropriate rate of pendency

interest is within the “limited discretion of the court.” The Prudential Ins. Co. of Am.

v. SW Boston Hotel Venture, LLC (In re SW Boston, Hotel Venture, LLC), 748 F.3d

393, 413 (1st Cir. 2012). The Court of Appeals for the Fourth Circuit has ruled

similarly that pendency interest may be determined based on equitable

considerations. See Bate Land Co. LP v. Bate Land & Timber LLC (In re Bate Land &

                                          18
    Case 15-12119   Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35       Desc Main
                              Document      Page 19 of 25


Timber LLC), 877 F.3d 188, 199 (4th Cir. 2017) (“The bankruptcy court, which was

well-positioned to weigh the equities in this case, reasonably concluded that it would

be inequitable to allow the Debtor to pay interest that accrued through no fault of its

own.”).    A number of courts in this circuit have ruled that the rate of pendency

interest is discretionary based upon the equities of the case. See, e.g., Fischer Enters.,

Inc. v. Geremia (In re Kalian), 178 B.R. 308, 314-15 (Bankr. D.R.I. 1995); In re

DeMaggio, 175 B.R. 144, 148 (Bankr. D.N.H. 1994).7 These courts reasoned that state

statutes providing for interest in various contexts do not necessarily apply in

bankruptcy cases. Thus, these courts ruled that contract rates, including default rates

and state law rates, are not binding, and they rejected higher state law judgment rates

of interest, opining that present value determinations based on current market

conditions are more consistent with the reorganization purposes of bankruptcy and

balanced the interests of the lien claimant and other creditors.

        B. Analysis

        The present case is unique in a number of respects. In the first place, the fee

agreements, which were drafted by the Lawyer Creditors, do not provide for

payment of interest on any unpaid fees, and, thus, the contracts themselves do not

assist in determining the appropriate rate of pendency interest.          Moreover, the

attorney’s lien statute, Mass. Gen. Laws ch. 221, § 50, does not contain a provision for



7 The rulings of the district court and the Bankruptcy Court in Wasserman and
DeMaggio were abrogated by a 2005 amendment to the Bankruptcy Code. See 11
U.S.C. § 511. Section 511 requires that interest on all state and federal tax claims
must be determined in accordance with applicable nonbankruptcy law.
                                           19
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 20 of 25


the payment of interest. The procedural history of the fee disputes in this case further

complicates the issue of pendency interest due to the parties’ disagreement on

whether to arbitrate their claims, the entry of a default judgment by the Superior

Court, the reversal of that judgment on appeal, the filing of inflated proofs of claim

by the Lawyer Creditors and the Debtor’s concomitant objections, the ultimate

arbitration award entered on July 20, 2017, and, finally, Judge Young’s decision in

which he stated:

      [T]he Lawyer Creditors would have been entitled under Massachusetts
      law to post-award interest accruing from the date of the award. In other
      words, even though the Lawyer Creditors did not have their award
      confirmed by the Superior Court, the underlying substantive law under
      which the Fee Agreements were entered would have entitled them to a
      12% interest rate beginning on January 20, 2017.

In re Gianasmidis, 318 F. Supp. at 454. In view of these circumstances, the Court

concludes that a blended rate of pendency interest is required to address the

particular circumstances presented by the complicated chronology of litigation

between Gianasmidis and the Lawyer Creditors, comply with Judge Young’s

decision, and balance the equities between the parties in the absence of any contract

rate of interest in the fee agreements. The Court concludes that pendency interest in

this case must have two components: 1) a rate of interest from the petition date of

May 28, 2015 to the date of the entry of the arbitration award on January 20, 2017,

and 2) 12% interest from the date of the arbitration award to the effective date of

confirmation of the Debtor’s plan of reorganization, i.e., August 17, 2017.




                                          20
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35       Desc Main
                              Document      Page 21 of 25


      This Court rejects the Lawyer Creditors’ contention that their secured claims

entitle them to the state law rate of interest on judgments of 12 percent from the

petition date. Although the Lawyer Creditors had a judgment against the Debtor as

of the date of the commencement of his case, that judgment was reversed and vacated

by the Massachusetts Appeals Court on June 28, 2016. The invalidation of the

judgment precludes accrual of pendency interest at that rate until the arbitration

award on January 20, 2017. As noted by the district court, there is no applicable

contract provision in the agreements between the parties to assist in the computation

of interest. Moreover, the arbitration proceeding was not concluded until

approximately two years after the petition date, and Massachusetts law does not

provide for pre-arbitration award interest. See In re Gianasmidis, 318 F. Supp.3d at

452-53. Judge Young ruled, however, that the Lawyer Creditors are entitled to

pendency interest from the petition date to the confirmation date, a ruling that is

binding on this Court.

      For the first component of pendency interest, this Court concludes that a

market rate of interest from the petition date to the date of the arbitration award

(approximately 20 months) is an appropriate rate of interest based upon the equities

and unique circumstances of this case. Prior to the arbitration award, the Lawyer

Creditors had judicial and statutory liens arising from the filing of the notices of their

attorneys’ liens and the attachments authorized by the Superior Court. Much of the

delay in the payment of Lawyer Creditors’ claims was due to their refusal to arbitrate,

despite the clear and unequivocal arbitration clause in the fee agreements. The

                                           21
    Case 15-12119   Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35     Desc Main
                              Document      Page 22 of 25


Lawyer Creditors objected to arbitration in this Court from the inception of the

bankruptcy case through late 2016, despite the clear contractual mandate to arbitrate.

Their meritless objection to arbitration, which was required under the contracts they

drafted, and the litigation tactics they employed by insisting that their default

judgment should stand were largely responsible for the delay in the payment of their

fees. Their inflated proofs of claim also contributed to claims litigation that led to

delays in payment. The arbitration award was approximately half of the amount of

the amount of the Lawyer Creditors’ proofs of claim.

        Thus, the Court rejects the Lawyer Creditors’ contention that they are entitled

to the state statutory judgment rate of interest from the petition date. Judge Young

emphasized that neither the contract nor the arbitration award provided for interest.

318 F. Supp.3d at 449. Although § 6C of Mass. Gen. Laws ch. 231 provides for interest

at 12 per cent from the date of the breach or demand, Judge Young reasoned that the

Lawyer Creditors’ prepetition judgment was vacated and, accordingly, there was no

judgment upon which to apply the statutory 12 percent rate prior to the arbitration

award. Id. at 450. Judge Young was persuaded that the decision in Reilly v. Metro.

Prop. & Liab. Ins. Co., 412 Mass. 1006, 1007 (1992), a case in which the Supreme

Judicial Court upheld the denial of preaward interest on an arbitration award when

the arbitration award was silent on that issue.8



8   He observed the following:

        Having established that the Lawyer Creditors have a right under section
        506(b) to pendency interest prior to the arbitration award, the Court is
                                           22
 Case 15-12119     Doc 663    Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 23 of 25


       In view of the absence of any applicable nonbankruptcy rate of interest that

can serve as template for the determination of pendency interest before the

arbitration award, the Court concludes that the Lawyer Creditors’ secured claims

arising out of the attorney’s liens and attachments should be treated just like any

other secured claim, such as a mortgage, and thus provide a platform for analysis of

an appropriate interest rate. An award of pendency interest at the prime market rate

in effect from the petition date to the date of the arbitration award fairly compensates

the Lawyer Creditors for the loss of the use of their money during that period. This

result is consistent with Massachusetts precedent interpreting attorney’s liens. An

award of interest on an attorney’s lien is intended to compensate the prevailing party

for the loss of use of funds. See Zabin v. Picciotto, 73 Mass. App. Ct. at 157. The

nation’s prime rate during the postpetition, pre-confirmation period of this Chapter



      presented with the question whether this right conflicts with state
      policy, which is not to grant preaward interest. Massachusetts law, as
      announced by its highest court, prohibits courts from entertaining
      claims for preaward interest when the arbitration award does not
      provide for it. Reilly, 412 Mass. at 1006-07, 588 N.E.2d 628 (affirming
      the Appeals Court's refusal to grant preaward interest on the basis that
      it would undermine the very purpose of arbitration); Maimaron v.
      Commonwealth, 449 Mass. 167, 181 n.12, 865 N.E.2d 1098 (2007)
      (“[Litigant] is not entitled to preaward interest because the issue of such
      interest was not submitted to arbitration.”); Bolman v. Plymouth Rock
      Assur. Corp., 82 Mass. App. Ct. 135, 139, 971 N.E.2d 300 (2012)
      (“Generally, in a proceeding to confirm an arbitration award, a judge
      may not alter an arbitrator’s decision that allows, denies, or fails to
      mention preaward interest.”). Because the LFAB did not award the
      Lawyer Creditors any preaward interest, Massachusetts law precludes
      state courts from granting them preaward interest.

318 F.Supp.3d at 452-53.
                                          23
    Case 15-12119   Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35      Desc Main
                              Document      Page 24 of 25


11 case ranged from 3.5 percent to 4.75 percent as reported by JP Morgan Chase &

Co.9 Based on the mean of the range, the Court concludes that the Lawyer Creditors

are entitled to a pendency rate of interest of 4 percent to be applied to the total

amount of the unpaid balance of the Lawyer Creditors’ arbitration award of

$646,755.00 up until the date of the award, i.e., January 20, 2017.

         With respect to the Lawyer Creditors’ entitlement to post-award interest, they

are entitled to interest at the state statutory rate of 12 percent on their secured claim

after the arbitration award until the effective date of confirmation (a period of

approximately 7 months). As Judge Young ruled, the 12 percent interest rate set forth

in Mass. Gen. Laws ch. 231, § 6C automatically attaches to arbitration awards even

when the award is silent on the issue. See 318 F. Supp.3d at 454. The Lawyer Creditors

are entitled to interest at the state law judgment rate of 12 percent accruing after the

award to the effective date of confirmation. Massachusetts law is clear that 12 percent

interest is to be added to arbitration awards even when the award is silent as to

interest in order to encourage swift obedience to arbitration awards.

        The Court exercises its well-recognized discretion to use Massachusetts law to

determine the Lawyer Creditors’ postpetition             interest under the unique

circumstances of this case where the district court has ordered pendency interest

from the petition date even though the award entered two years postpetition.




9See https://www.jpmorganchase.com/corporate/About-JPMC/historical-prime-
rate.htm.
                                           24
 Case 15-12119       Doc 663   Filed 04/16/19 Entered 04/16/19 16:14:35    Desc Main
                               Document      Page 25 of 25


IV. CONCLUSION

      In accordance with the foregoing and Judge Young’s mandate, the Court shall

enter an order allowing the Lawyer Creditors pendency interest on their secured

claims from the petition date of May 28, 2015 to January 20, 2017, the date of the

arbitration award, at the rate of 4 percent. The Court shall award them interest at the

rate of 12% from the date of the arbitration award to August 17, 2017, the effective

date of confirmation of the Debtor’s Third Amended Plan of Reorganization, which

will result in a blended rate of pendency interest. That rate of interest must account

for the payments of principal and interest made by the Debtor on May 24, 2017 and

October 6, 2017.10

                                               By the Court,




                                               Joan N. Feeney
                                               United States Bankruptcy Judge
Dated: April 16, 2019




10The Court shall require the Debtor to submit a proposed order containing a
calculation of the pendency interest using the dates set forth above and accounting
for payments of principal and interest made during this case.
                                          25
